Shulman, Presiding Judge.
This court entered on May 29, 1980, a judgment in the above-styled case (155 Ga. App. 206 (270 SE2d 203)), reversing the judgment of the trial court. In Division 2 of our opinion, however, this court rejected appellant’s argument that his conviction on 150 counts of conspiracy to unlawfully prescribe controlled substances was error, in that there was only one conspiracy. The Supreme Court granted certiorari on that one issue and, in Price v. State, 247 Ga. 58 (273 SE2d 854), reversed the judgment of this court as to Division 2.
Therefore, the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court as to the issue addressed by this court in Division 2. Insofar as the other divisions of this court’s opinion were unaffected by the Supreme Court’s decision, we reaffirm those holdings.

Judgment reversed.


Quillian, C. J., and Carley, J., concur.